REASONS FOR ALLOWANCE
1.	Claims 1 – 6, 8 – 15, 17 – 24, and 26 – 33 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	The IDS filed 04/26/2022 has been considered and entered.
	Applicants’ Arguments/Remarks filed 12/22/2021 with respect to amended independent claims 1, 21, 29, and 30 have been considered and they are persuasive.  
Cirik et al. disclose the wireless device may perform the uplink transmission 2112-1, for example, over the UL-SCH resource. The wireless device may trigger a request for a BFR procedure at time ti, during an uplink transmission 2112-1, for example, if the wireless device detects a beam failure. The wireless device may drop the uplink transmission scheduled on the UL-SCH resource if the BFR procedure is triggered and a valid PUCCH resource for the BFR procedure overlaps with the UL-SCH resource. The wireless device may, for example, transmit a first BFR signal 2116 on the valid PUCCH resource and drop at least a portion of the uplink transmission 2112 if the BFR procedure is triggered (see para. 0440).  In other words, Cirik et al. disclose using two separate resources, uplink transmission scheduled on the UL-SCH resource and to use the PUCCH resource for beam failure recovery procedures which are different from “transmitting or receiving one or more beam failure recovery candidate beam reference signals associated with the communication failure recovery procedure using the periodic resource during a second communication period based at least in part on a communication failure occurring during the first communication period, the communication failure being associated with a transition of the periodic resource to a second state where the periodic resource is inactive for wireless communication and is active for the communication failure recovery procedure for the second communication period” as recited in claims 1, 21, 29, and 30.
According to a prior art search on the claimed invention, Zhang et al. (Patent No.: US 10,868,772 B2) disclose a user equipment including the steps to decode an information element from a radio resource control (RRC) message, wherein the information element includes configuration information for one or more candidate beams for beam failure recovery in case of beam failure detection, and the configuration information includes a list of downlink reference signals (RS) of the one or more candidate beams, detect a beam failure of a first candidate beam of the one or more candidate beams in at least one of a plurality of active bandwidth parts (BWPs) based on a beam failure detection (BFD) counter associated with the at least one active BWP, and declare, upon detection, the beam failure instance (claim 10).  However, Zhang et al. do not disclose the claimed features as recited in independent claims 1, 21, 29, and 30 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 6, 8 – 15, 17 – 24, and 26 – 33.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473